      Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 1 of 10




                        UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS (HOUSTON DIVISION)

 Kelly Thomas,

                         Plaintiff,              Case No.: 4:20-cv-03612

 v.

 Life Protect 24/7, Inc. d/b/a Life Protect
 24/7

                         Defendant.




      PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’
                         MOTION TO DISMISS

       Kelly Thomas (“Plaintiff” or “Thomas”), by and through her attorneys, Kimmel &

Silverman, P.C., responds to the motion to dismiss her Amended Complaint filed by Defendant

Life Protect 24/7, Inc. (“Defendant”):

       I.      STATEMENT OF RELEVANT FACTS

       At all times relevant hereto, Ms. Thomas was a resident of Katy, Texas. (Am. Compl., ¶

6.) Defendant is a business with headquarters in Virginia. (Am. Compl., ¶ 8.)

       Seeking refuge from robo-calls, telemarketers and solicitors, Plaintiff signed up for the

Federal Do-Not-Call Registry in 2008. (Am. Compl., ¶ 16.) Despite the fact that Plaintiff’s

cellular telephone number was on the Do-Not-Call list, and despite the fact that Plaintiff never

consented to receiving automated calls or any calls from Defendant, Defendant placed multiple

automated calls to Plaintiff’s cell phone, apparently to solicit its medical alert device. (Am.

Compl., ¶¶ 13-15.)
     Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 2 of 10




       In order to ascertain the identity of the party calling her cell phone, Ms. Thomas purchased

a medical device, which listed the telephone number Plaintiff knows belongs to Defendant. (Am.

Compl., ¶¶ 21-24.) Because the Defendant violated Ms. Thomas’s right to be free from unwanted

robocalls, Plaintiff filed suit against Defendant under the federal Telephone Consumer Protection

Act, 47 U.S.C. § 227 et seq. (“TCPA”).

       II.      ARGUMENT

             A. Standard

                1. Motion to Dismiss Under Fed. R. Civ. P. 12(b)(1).

       A federal court has an independent duty, at any level of the proceedings, to determine

whether it properly has subject matter jurisdiction over a case. Ruhrgas AG v. Marathon Oil Co.,

526 U.S. 574, 583, 119 S. Ct. 1563, 143 L. Ed. 2d 760 (1999) ("[S]ubject-matter delineations must

be policed by the courts on their own initiative even at the highest level.");

       A Rule 12(b)(1) motion may present either a facial or a factual attack on the

complaint. Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990). Facial attacks are based

on the allegations of jurisdiction in the complaint, and the court takes the allegations in the

complaint as true. Id. at 1529. Factual attacks under Rule 12(b)(1) "challenge the existence of

subject matter jurisdiction in fact." Id. In such an instance, "the trial court is free to weigh the

evidence     and   satisfy    itself   as   to   the   existence   of   its   power   to   hear   the

case." Id. (quoting Williamson v. Tucker, 645 F.2d 404, 412-13 (5th Cir. 1981). This means there

is "no presumptive truthfulness [that] attaches to [the] plaintiff's allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself the merits of

jurisdictional claims." Id.
     Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 3 of 10




        However, the standard for factual attacks under Rule 12(b)(1) changes when the

jurisdictional challenge implicates the merits of the plaintiff's claim. Id. This occurs when "a

statute provides the basis for both the subject matter jurisdiction of the federal court and the

plaintiff's substantive claim for relief." Garcia, 104 F.3d at 1262. If so, courts must "find

that jurisdiction exists and deal with the objection as a direct attack on the merits of the plaintiff's

case," Lawrence, 919 F.2d at 1529, using "the standards associated with a 12(b)(6) motion or Rule

56 motion for summary judgment." Garcia, 104 F.3d at 1266-67.

            2. Motion to Dismiss Under Fed. R. Civ. P. 12(b)(6)

        On a motion to dismiss, the Court must accept as true all facts alleged and draw all

inferences therefrom in the light most favorable to the non-moving party.

        "[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof

of [the alleged] facts is improbable, and 'that a recovery is very remote and unlikely.'" Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (citation

omitted). The alleged facts must "raise a right to relief above the speculative level." Twombly,

550 U.S. at 555. In short, a complaint fails to state a claim upon which relief may be granted when

it fails to plead "enough facts to state a claim to relief that is plausible on its face." Id. at 570.

        “[W]here the well-pleaded facts do not permit the [C]ourt to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ' show[n]'—'that the pleader

is entitled to relief."' Ashcroft v. Iqbal, 556 U.S. 662, 678-79, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009). In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are "not entitled to the assumption of truth." Iqbal, 556

U.S. at 664. Second, the Court "consider[s] the factual allegations in [the complaint] to determine
     Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 4 of 10




if they plausibly suggest an entitlement to relief" Id. This evaluation will "be a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense." Iqbal,

556 U.S. at 679. Thus, "[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Id. at 678



        B. Defendant Misconstrue the Holding in Barr v. AAPC. The Telephone Consumer
           Protection Act is Constitutional, as is its Application.

        In their Memorandum, Defendant makes the erroneous argument that application of the

TCPA would be unconstitutional from the time of passage of the Bipartisan Budget Act of 2015

through the issuance of the 2020 US Supreme Court’s ruling in Barr v. Am. Ass'n of Political

Consultants, 140 S. Ct. 2335 (2020). (See Defendant’ Memorandum, pp. 6-12.) In doing so,

Defendant’ misread the Supreme Court’s holding in Barr as though it held the precise opposite of

what it did.

        In Barr, the US Supreme Court struck down an exemption from TCPA liability that was

afforded by the 2015 Bipartisan Budget Act to servicers of federally-guaranteed student loans. See

generally, Barr. At the same that the federal-student loan exemption was invalidated, the Supreme

Court declined to strike down the entire statute (which was enacted 24 years prior to the 2015

amendment), and instead applied the doctrine of severability and severed the unconstitutional 2015

amendment from the otherwise constitutional 1991 law. Id. Regarding severability and how the

unconstitutional amendment related to the remainder of the TCPA, the High Court held as follows:

                With the government-debt exception severed, the remainder of the
                law is capable of functioning independently and thus would be fully
                operative as a law. Indeed, the remainder of the robocall
                restriction did function independently and fully operate as a law
                for 20-plus years before the government-debt exception was
                added in 2015.
     Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 5 of 10




                                                 ********

                  The Court’s precedents further support severing the 2015
                  government-debt exception. The Court has long applied severability
                  principles in cases like this one, where Congress added an
                  unconstitutional amendment to a prior law.

                                                *********
                  Extending the robocall restriction to those robocalls raises no First
                  Amendment problem. So the First Amendment does not tell us
                  which way to cure the unequal treatment in this case. Therefore, we
                  apply traditional severability principles. And as we have explained,
                  severing the 2015 government-debt exception cures the unequal
                  treatment and constitutes the proper result under the Court’s
                  traditional severability principles. In short, the correct result in this
                  case is to sever the 2015 government-debt exception and leave in
                  place the longstanding robocall restriction.

Barr, 140 S. Ct. 2335, 2353-55 (2020) (emphasis added).

        By making the tenuous argument that enforcing the TCPA would effectively be

punishment based on “unconstitutional content-based restrictions”1, Defendant ignoring what the

Barr Court actually held. In Barr, the Supreme Court’s majority rejected the argument from the

American Association of Political Consultants that the TCPA contained unconstitutional content-

based restrictions on speech. Rather, the Barr court declined to strike the entire statute and instead

severed and then invalidated the unconstitutional exemption. See Barr, at 2355 (“the correct result

in this case is to sever the 2015 government-debt exception and leave in place the longstanding

robocall restriction.”)

        In support of Defendant’s position, it cites to the persuasive authority of two out-of-district

decisions: Creasy v. Charter Communs., Inc., No. 20-1199, 2020 U.S. Dist. LEXIS 177798 (E.D.

La. 2020) and Lidenbaum v. Realgy, LLC, No. 1:19 CV 2862, 2020 U.S. Dist. LEXIS 201572

(N.D. Ohio 2020). While those two district courts clearly applied Barr to hold the opposite of



        1
            (Defendants’ Memorandum, p. 9.)
     Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 6 of 10




what it did, there are significantly more courts which correctly followed Barr to apply the TCPA

to all robo-callers, rather than exempt all robo-callers from the statute.

        For instance, in Rieker v National Car Cure, LLC, 3:20-cv-05901 (N.D. Fl. Jan. 5, 2021)

(attached as Ex. A), the court rejected an argument virtually identical to that presented by

Defendant and instead held the unconstitutional amendment was severed by the High Court while

the remainder of the TCPA remained intact: “It is also consistent with the fact that seven justices

in AAPC concluded that the entire 1991 robocall resiction should not be invalidated.” (See Ex. A,

p. 3.) Furthermore, in Abramson v. Fed. Ins. Co., 2020 U.S. Dist. LEXIS 232937, at *3-4 (M.D.

Fla. Dec. 11, 2020), the Court also rejected an argument similar to that asserted by Defendant in

this matter (“Although XenCall cites two cases supporting its arguments, the vast majority of cases

this has reviewed conclude that parties may continue to bring claims under the portions of § 227(b)

unaltered by AAPC.”) See also Buchanan v. Sullivan, No. 8:20-CV-301, 2020 U.S. Dist. LEXIS

202519, 2020 WL 6381563, at *3 (D. Neb. Oct. 30, 2020); Schmidt v. AmerAssist A/R Sols.

Inc2020 U.S. Dist. LEXIS 193358, 2020 WL 6135181, at *4 n.2 (D. Ariz. Oct. 19, 2020); Burton

v. Fundmerica, Inc., 2020 U.S. Dist. LEXIS 139299, 2020 WL 4504303, at *1 n.2 (D. Neb. Aug.

5, 2020); Salerno v. Credit One Bank, N.A., No. 15-CV-516 (JLS), 2020 U.S. Dist. LEXIS

133636, at *7 (W.D.N.Y. July 28, 2020) (rejecting defendant’s request for a stay and noting the

Barr court “did not invalidate the TCPA as a whole.”)

        In Barr, the Supreme Court struck down an unconstitutional amendment inapposite to the

facts and parties at issue. That unconstitutional amendment was severed by the Supreme Court

while the remainder of the statute stood. Barr did not exempt all robo-callers from the TCPA. In

fact, it explicitly did the opposite.
     Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 7 of 10




       Because Plaintiff’s Complaint asserts claims under the TCPA, a federal statute, this Court

has subject matter jurisdiction over this case. Here, when the various companies were harassing

Kelly Thomas, the government-debt exemption was wholly inapposite. Based on the clear and

unequivocal language of the Barr majority, the “longstanding robocall restriction” of the TCPA

was in effect when Defendant placed automated calls to Ms. Thomas.

       C. Receiving Unwanted Calls is Sufficient to Establish Standing Under the TCPA

       Defendant errantly argues that unwanted telephone calls is not a sufficient injury to

establish standing under the TCPA. At the pleading stage, “a TCPA plaintiff who alleges a

defendant placed "multiple harassing calls" that would "annoy or harass a reasonable person" has

sufficiently pled an injury in fact. Cunningham v. Britereal Mgmt., No. 4:20-cv-144-SDJ-KPJ,

2020 U.S. Dist. LEXIS 236135, at *5-6 (E.D. Tex. Nov. 20, 2020) “See Cunningham v. Florio,

No. 4:17-cv-00839-ALM-CAN, 2018 WL 4473792, at *3-4 (E.D. Tex. Aug. 6, 2018), see also

Jamison v. Esurance Ins. Servs., Inc., No. 3:15-cv-2484-B, 2016 WL 320646, at *2-3 (N.D. Tex.

Jan. 27, 2016).

       If annoyance from unwanted calls were not sufficient injury to establish standing, the

statute would not exist. Plaintiff alleged unwanted telephone calls which has been rendered to be

sufficient injury to establish standing under the TCPA. Accordingly, Defendant’s argument should

be rejected by the Court and its motion to dismiss should be denied.

       D. This Court Has Jurisdiction Over Defendant

       In its motion to dismiss, Defendant also makes the baffling argument that this Court lacks

personal jurisdiction over Defendant. (Defendant’s Memorandum pp. 13-17.)         That argument

must fail.
     Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 8 of 10




       Specific jurisdiction may lie where the suit arises from a defendant's contact with a

forum. The Fifth Circuit has established [*13] a three-step inquiry for specific jurisdiction: "'(1)

whether the defendant has minimum contacts with the forum state, i.e., whether it purposely

directed its activities toward the forum state or purposefully availed itself of the privileges of

conducting activities there; (2) whether the plaintiff's cause of action arises out of or results from

the defendant's forum-related contacts; and (3) whether the exercise of personal jurisdiction is

fair and reasonable.'" McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009) (quoting Seiferth v.

Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006)).

       As to the first element, whether a defendant has "minimum contacts," we must identify

some act whereby a defendant "'purposely avail[ed] itself of the privilege of conducting activities

[there], thus invoking the benefits and protections of its laws.'" Luv N' care, Ltd. v. Insta-Mix,

Inc., 438 F.3d 465, 469 (5th Cir. 2006) (citing Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct.

1228, 2 L. Ed. 2d 1283 (5th Cir. 2006)). The defendant's conduct "must show that it 'reasonably

anticipates being haled into court'" in the Southern District. Id. (quoting World Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980).

       Here, Defendant called Ms. Thomas in Texas on her cell phone with a Texas area-code.

Defendant sent its product to Plaintiff’s address in Texas. The notion that it did not avail itself to

Texas is belied by its conduct and the allegations in the Amended Complaint.

       Accordingly, Defendant’s motion to dismiss must be denied.


       III.    CONCLUSION

       For the foregoing reasons, Plaintiff Kelly Thomas respectfully requests this Honorable

Court deny the Motion to Dismiss filed by Defendant Life Protect 24/7, Inc.
    Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 9 of 10




                                     RESPECTFULLY SUBMITTED,

                                     By: /s/ Amy L. B. Ginsburg
                                     Amy L. B. Ginsburg, Esquire
                                     Kimmel & Silverman, P.C.
                                     30 E. Butler Pike
                                     Ambler, PA 19002
                                     Phone: (215) 540-8888 ext. 167
                                     aginsburg@creditlaw.com




       Dated: January 6, 2021

                                         Certificate of Service




                                   CERTIFICATE OF SERVICE

       I, Amy L.B. Ginsburg, hereby certify that on January 6, 2021 a true and correct copy of the

foregoing memorandum was served upon all parties of record via ECF.
Case 4:20-cv-03612 Document 17 Filed on 01/06/21 in TXSD Page 10 of 10




                                           /s/ Amy L.B. Ginsburg
